 In the Matter of LEwITTES & SONS, INC., ALSO KNOWN AS SLLCONFURNITURE COMPANY, INC., AND THE GROVEVILLE CORP.andUNITEDFURNITURE WORKERS OF AMERICACase No. R-20600.-DecidedJune 08, 1941Jurisdiction:furniture manufacturing industry.Investigation and Certification of Representatives:existence of question: dis-pute as to union's representations ; election necessary.Unit Appropriate for Collective Bargaining:all production employees employedby the Companies at manufacturing plant, excluding company officers, agreedforemen or supervisors, truck drivers, the mechanic, the office staff, stationaryengineers,maintenance men, and watchmen.DefinitionsThree interlocking corporations, of which one manufacturers the products,another buys the raw materials and sells the products, and the other ownsthe manufacturing plant and supplies it with maintenance, employees,heldto constitute an integrated enterprise and to be employers of employees atmanufacturing plant.Moos, Nathan, Imbrey d' Levine,byMr. Abraham J. Asche,of NewYork City, for the Companies.Mr. Harry Weinstock,of New York City, for the Union.Miss Edna Loeb,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn April 30, 1941, United Furniture Workers of America, hereincalled the Union, filed with the Regional Director for the SecondRegion (New York City) a petition alleging that a question affectingcommerce had arisen concerning the representation of employees ofLewittes & Sons., Inc., also known as Silcon Furniture Furniture Com-pany, Inc., and The Groveville Corp., Beacon, New York, hereinjointly called the Companies, and requesting an investigation andcertification of representatives, pursuant to Section 9 (c) of the Na-tional Labor Relations Act, 49 Stat. 449,-herein called the Act.OnMay 22, 1941, the National Labor Relations Board, herein called theBoard, acting pursuant to Section 9 (c) of the Act, and Article III,1The pleadings were amended at the hearing to state the Companies'names correctly,as above.33 N. L. R. B., No. 5.29 30DECISIONSOF NATIONALLABOR RELATIONS BOARDSection 3, of National Labor Relations Board Rules and Regulations-Series 2, asamended, ordered an investigation and authorized theRegionalDirector to conduct it and to provide for an appropriatehearing upondue notice.On May 22, 1941, the Regional Directorissueda notice of hearing, copies of which were duly served upon theCompanies and the Union.Pursuant to notice, a hearing was held on May 28 and 29, 1941,at Beacon,New York, before Millard L. Midonick, the Trial Examinerduly designated by the Chief Trial Examiner.The Companies andthe Union were represented by counsel and participated in the hear-ing.Full opportunity to be heard, to examine and cross-examine wit-nesses, andto introduce evidence bearing on the issues was affordedall parties.During the course of the hearing, the Union moved todismiss thepetitionas toThe Groveville Corp., which motion theTrial Examinerdenied.The TrialExaminer granted motions madeby the Union, however, to amend its petition in regard to thebargain-ing unit alleged to be appropriate and to conform the petition to theproof.The TrialExamineralso granted a motion made by theCompanies to correct the caption of the proceeding.The Board hasreviewed the rulings of the Trial Examiner on motions and on objec-tions to the admission of evidence and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.On June 10 and 14,1941, the Union and the Companies filed briefs,both of which the Board has duly considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANIESLewittes & Sons, Inc., Silcon Furniture Company, Inc., and TheGroveville Corp., herein called Lewittes, Silcon, and Groveville, re-spectively, are New York corporations which have substantially thesame officers and stockholders.Lewittes and Silcon have their prin-cipal offices and place of business on the same premises in New YorkCity and are jointly engaged in the manufacture, sale, and distribu-tion of upholstered furniture and related products at a plant in Bea-con, New York, herein called the Beacon plant.Groveville has itsprincipal office and place of business at Beacon, where it owns theBeacon plant and other property not here involved.Groveville leasesthe Beacon plant to Lewittes, and Silcon in turn pays Lewittes forthe use of said plant by bookkeeping adjustments of their mutualaccounts.Lewittes purchases all materials used at the Beacon plant and sellsthe finished products thereof.Silcon conducts all manufacturing tEwrzmEs & SONS, -INC.31operations at the Beacon plant, receiving instructions from Lewittesas to what products to manufacture.The principal raw materialsused in these operations are lumber, fabricated steel, down, feathers,cotton, jute, and textiles, approximately 50 per cent of which areshipped to the Beacon plant from points outside the State of NewYork.Approximately 50 per cent of the products of the Beaconplant, which number in excess of 10,000 units annually, are shippedfrom the plant to places outside the State of New York.This proceeding concerns the approximately 265 workers employedat the Beacon plant.All maintenance workers and watchmen are em-ployed and paid by Groveville, all others by Silcon, and all the em-ployees work under the direction and supervision of Israel Lewittes,who is an officier of two of the Companies, general manager of theplant for Lewittes and Silcon, and general manager of Groveville.Lewittes, Silcon, and Groveville admit, and we find, that their ac-tivities constitute an integrated enterprise.We find further that theCompanies are employers of the Beacon plant employees, within themeaning of Section 2 (2) of the Act.II. THE ORGANIZATION INVOLVEDUnited Furniture Workers of America is a labor organization affili-ated with the Congress of Industrial Organizations.Beacon Local78 is a labor organization chartered by United Furniture Workers ofAmerica, admitting to its membership employees of the Companies.III.THEQUESTION CONCERNING REPRESENTATIONOn April 24, 1941, the Union sent a letter to Lewittes claiming torepresent a majority of the employees at the Beacon plant and re-questing a bargaining conference.On April 26, 1941, Lewittes wroteto the Union stating that it did not believe the Union's majority claim.From the report of the Regional Director introduced into evidenceand from the statement of the Trial Examiner at the hearing, it ap-pears that the Union represents a substantial number of the em-ployees in the Beacon plant 2'TV.THE EFFECTOF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companiesdescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,2 The Regional Director and the Trial Examiner reported that the Union had signedapplication cards, bearing what appeared to be genuine original signatures, from 106 ofthe approximately 265 employees on the pay roll for the first week in May 1940. 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDand tends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe Union petitions for a unit consisting of all production em-ployees employed at the Beacon plant," excluding foremen, truckdrivers, the office staff, supervisors, maintenance men, and watchmen.At the hearing the parties agreed that the unit should exclude asforemen or supervisors eight persons listed in Appendix "A," attachedhereto, and that the unit should also exclude company officers,' sta-tionaryengineers, and the office staff."We shall exclude these groupsfrom the unit.The controversy herein concerns the Companies' truck drivers,mechanic, watchmen, and maintenance men, all of whom the Unionwould exclude from the unit and the Companies would include.TheCompanies employ four truck drivers whose principal function is totruck finished products from the Beacon plant to various destinations.The Companies employ a single mechanic whose work is to keep thetrucks in good repair.The Companies' watchmen, four in number,serve as guardsand gatemen for the Beacon plant andalsofor otherproperty owned by Groveville.Four maintenance workers are em-ployed at the plant.They are chiefly engaged in general repair andmaintenance of the plant and plant machinery and perform electricaland construction work when necessary.The truck drivers, the me-chanic, watchmen, and maintenance men are either ineligible to mem--bership in the Union or are not customarily organized by the Unionin the furniture industry.Their work places them on the fringe ofthe functions of the production employees, who constitute the bulk ofthe requested unit.In view of these facts, we shall exclude the truckdrivers, the mechanic, watchmen, and maintenance men from the unit'We shall not, however, exclude S. Lunsford, a porter and sweeper, orAt the commencement of the hearing the Union urged that the unit be limited to theproduction workers employed by Lewittes and Silcon only,but later in the hearing and inits brief,the Union waived that limitation and regdested the inclusion in the unit of two,individuals employed by Groveville at the Beacon plant.4 Officers named in the record are William,Israel,and Morris Lewittes."The Companies also agreed to the exclusion of coal stokers,if any,but the recordshows that the Companies employ no such workers."SeeMatterof Swift ci Company andAmalgamated Meat Cutters,etc., 80 N.L. R. B.550;Matter of Cayuga Linenc6CottonMille,Inc.,andTemtiieWorkers OrganisingCommittee,11 N. L.R. B. 1; Matterof Bethlehem Shipbuilding Corporation, etat. andIndustrial Union,etc.11 N. L.R. B. 105.The Companies contend that if drivers,watch-men, and maintenance men are excluded from the unit because they are not directly en-gaged in production work,for the sake of consistency the unit should also exclude twoother groups of employees likewise not so engaged,namely,shipping-department em-ployees and five porters and sweepers.These employees are eligible to join the Unionand some of them are members thereof.The work of these individuals places them alsoon the fringe of the functions of the production employees. In view of these facts, wefind without merit the Companies'contention in this regard. LPWWITTES & soNS1, INC.33C. Ross, the plant elevator operator.Although these two employeesare named on a' list of maintenance employees introduced into evi-dence, the Union urges that they are not properly classified as main-tenance employees and that they should not be excluded as such.Lunsford's duties are similar to those of other employees in the unit,while Ross operates the plant elevator and does not do maintenancework.The record indicates that Lunsford and Ross have been ad-mitted to union membership and that both of them are participatingin the current strike called by the Union at the Beacon plant.We findthat they are not maintenance employees within the meaning of ourabove exclusion and that they belong in the unit.We find that all production employees employed by the Companiesat the Beacon plant, excluding company officers, the foremen or super-visors listed in Appendix "A," truck drivers, the mechanic, the officestaff, stationary engineers, maintenance men, and watchmen, con-stitute a unit appropriate for the purposes of collective bargainingand that such unit will insure to employees of the Companies the fullbenefit of their right to self-organization and to collective bargaining,and otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESThe parties agree, and we find, that the question concerning repre-sentation which has arisen can best be resolved by means of an electionby secret ballot.The parties agree further that in view of the currentstrike called by the Union at the Beacon plant on May 16, 1941,eligibility to vote in the election should be determined by the pay rollof May 12,1941, the last pay roll before the strike.We shall give effectto the agreement of the parties and direct that those eligible to votein the election shall be all employees in the appropriate unit who wereemployed during the pay-roll period ending May 12, 1941, subject tosuch limitations and additions as are set forth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Lewittes & Sons, Inc., Silcon Furniture Company, Inc., both ofNew York City, and The Groveville Corp., Beacon, New York, areemployers of the employees at the Beacon plant, within the meaningof Section 2 (2) of the National Labor Relations Act.2.A question affecting commerce has arisen concerning the repre-sentation of employees of Lewittes & Sons, Inc., Silcon FurnitureCompany, Inc., both of New York City, and The Groveville Corp.,Beacon, New York, within the meaning of Section 9 (c) and Section2 (6) and (7) of the National Labor Relations Act. 34DECISIONSOF NATIONALLABOR RELATIONS BOARD3.All production employees employed by the Companies at theBeacon plant, excluding company officers, the foremen or supervisorslisted in Appendix "A," truck drivers, the mechanic, the office staff,stationary engineers, maintenance men, and watchmen, constitute aunit appropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct and pursuant to Article III, Section 8, of National Labor Relations,Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Lewittes & Sons, Inc., Silcon Furniture Company, Inc., bothof New York City, and The Groveville Corp., Beacon, New York, anelection by secret ballot shall be conducted as early as possible, but notlater than thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the SecondRegion, acting in this matter as agent for the National Labor RelationsBoard and subject to Article III, Section 9, of said Rules and Regu-lations, among all production employees employed by the Companiesat the Beacon, New York, plant, during the pay-roll period endingMay 12, 1941, including employees who did not work during saidpay-roll period because they were ill or on vacation or in the activemilitary service or training of the United States, or temporarily laidoff, but excluding company officers, the foremen or supervisors listedinAppendix "A," truck drivers, the mechanic, the office staff, sta-tionary engineers, maintenance men, watchmen, and employees whohave since quit or been discharged for cause, to determine whether ornot they desire to be represented for the purposes of collective bar-gaining by United Furniture Workers of America, Beacon Local 78.Mx. EDWIN S. SMITH, concurring :The Companies' truck drivers, mechanic, watchmen, and maintenancemen, all of whom the Union desires to exclude from the unit, and theshipping-department employees and porters and sweepers, whom theUnion desires to include within the unit, are, as the Board has found,employees whose work places them on the fringe of the functions of theproduction employees.In conformity with the long-established ruleof the Board to make the desires of the only union involved deter-minative of the inclusion or exclusion of such "fringe" groups, I con-cur in the exclusion of the mechanic, truck drivers, watchmen, andmaintenance men from the appropriate unit, and the inclusion of the LEW1TT+ S & SONSI, INC.35shipping-department employees and the porters and sweepers in theappropriate unit'-APPENDIX"A"Bates, AlFriedman, HarryBernard,WilliamFriedman, HymanErnst,IsidoreGlazer, JackFriedman,AbePatten, Jack'See my dissenting opinion inMatter of National Lead Company(Titanium Division)andGas,By-Product, CokedChemical Workers,Local No. 12212, District 50, United MineWorkers of America,32 N. L. R. B.607, and authorities cited therein.450122-42-vol. 33-4